Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (together with Exhibit A attached hereto, the
“Agreement”) is entered as of August 1, 2019, by and between Streamline Health
Solutions, Inc., a Delaware corporation with its headquarters in Atlanta,
Georgia (the “Company”), and William G. Garvis, a resident of the state of
Georgia (“Executive”).

 

RECITALS:

 

WHEREAS, the Company and Executive hereby agree that Executive will serve as an
officer of the Company pursuant to the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the premises and the agreements contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which the parties hereby acknowledge, the parties agree as follows:

 

1.                                EMPLOYMENT

 

The Company hereby agrees to employ Executive, and Executive, in consideration
of such employment and other consideration set forth herein, hereby accepts
employment, upon the terms and conditions set forth herein.

 

2.                                POSITION AND DUTIES

 

During the Term (as defined in Section 10 of this Agreement), Executive will be
employed as Senior Vice President & Chief Operating Officer of the Company and
may also serve as an officer or director of affiliates of the Company for no
additional compensation, as part of Executive’s services to the Company
hereunder. While employed hereunder, Executive will do all things necessary,
legal and incident to the above positions, and otherwise will perform such
executive-level functions, as the Chief Executive Officer of the Company (the
“CEO”), to whom Executive will report, or the Board of Directors of the Company
(the “Board”) may establish from time to time.

 

3.                                COMPENSATION AND BENEFITS

 

Subject to such modifications as may be contemplated by Exhibit A attached
hereto and approved from time to time by the Board or the Compensation Committee
of the Board (the “Committee”), and unless otherwise consented to by Executive,
Executive will receive the compensation and benefits listed on the attached
Exhibit A, which is incorporated herein and expressly made a part of this
Agreement. Such compensation and benefits will be paid and provided by the
Company in accordance with the Company’s regular payroll, compensation and
benefits policies.

 

4.                                EXPENSES

 

The Company will pay or reimburse Executive for all travel and out-of-pocket
expenses reasonably incurred or paid by Executive in connection with the
performance of Executive’s duties as an employee of the Company upon compliance
with the Company’s procedures for expense reimbursement, including the
presentation of expense statements or receipts or such other supporting
documentation as the Company may reasonably require. All expenses eligible for
reimbursements in connection with the Executive’s employment with the Company
must be incurred by Executive during the term of employment and must be in
accordance with the Company’s expense reimbursement policies. The amount of
reimbursable expenses incurred in one taxable

 

--------------------------------------------------------------------------------



 

year will not affect the expenses eligible for reimbursement in any other
taxable year. Each category of reimbursement will be paid as soon as
administratively practicable, but in no event will any such reimbursement be
paid after the last day of the taxable year following the taxable year in which
the expense was incurred. No right to reimbursement is subject to liquidation or
exchange for other benefits.

 

5.                                BINDING AGREEMENT

 

The Company warrants and represents to Executive that the Company, acting by the
officer executing this Agreement on its behalf of the Company, has the full
right and authority to enter into this Agreement and to perform all of its
obligations hereunder.

 

6.                                OUTSIDE EMPLOYMENT

 

Executive will devote Executive’s full time and attention to the performance of
the duties incident to Executive’s position with the Company, and will not have
any other employment with any other enterprise or substantial responsibility for
any enterprise which would be inconsistent with Executive’s duty to devote
Executive’s full time and attention to Company matters; provided, however, that
the foregoing will not prevent Executive from participation in any charitable or
civic organization or, subject to CEO consent, which consent will not be
unreasonably withheld, from service in a non-executive capacity on the boards of
directors of up to two (2) other companies that does not interfere with
Executive’s performance of the duties and responsibilities to be performed by
Executive under this Agreement.

 

7.                                CONFIDENTIAL INFORMATION AND TRADE SECRETS

 

The Company is in the business of providing solutions, including comprehensive
suites of health information management solutions relating to enterprise content
management, computer assisted coding, business analytics, clinical analytics,
patient scheduling and integrated workflow systems, that help hospitals,
physician groups and other healthcare organizations improve efficiencies and
business processes across the enterprise to enhance and protect revenues,
offering a flexible, customizable way to optimize the clinical and financial
performance of any healthcare organization (the “Business”).

 

For the purpose of this Agreement, “Confidential Information” will mean any
written or unwritten information which relates to or is used in the Company’s
Business (including, without limitation, the Company’s services, processes,
patents, systems, equipment, creations, designs, formats, programming,
discoveries, inventions, improvements, computer programs, data kept on
computers, engineering, research, development, applications, financial
information, information regarding services and products in development, market
information, including test marketing or localized marketing, other information
regarding processes or plans in development, trade secrets, training manuals,
know-how of the Company, and the customers, clients, suppliers and others with
whom the Company does or has in the past done, business (including any
information about the identity of the Company’s customers or suppliers and
written customer lists and customer prospect lists), or information about
customer requirements, transactions, work orders, pricing policies, plans or any
other Confidential Information, which the Company deems confidential and
proprietary and which is generally not known to others outside the Company and
which gives or tends to give the Company a competitive advantage over persons
who do not possess such information or the secrecy of which is otherwise of
value to the Company in the conduct of its business — regardless of when and by
whom such information was developed or acquired, and regardless of whether any
of these are described in writing, reduced to practice, copyrightable or
considered copyrightable, patentable or considered patentable; provided,
however, that “Confidential Information” will not include general industry
information or information which is publicly available or is otherwise in the
public domain without breach of this Agreement, information which Executive has
lawfully acquired from a source other than through his employment with the
Company, or information which is required to be disclosed pursuant to any law,
regulation or rule of any governmental body or authority or court order (in
which event Executive will

 

--------------------------------------------------------------------------------



 

immediately notify the Company of such requirement or order so as to give the
Company an opportunity to seek a protective order or other manner of protection
prior to production or disclosure of the information). Executive acknowledges
that Confidential Information is novel and proprietary to and of considerable
value to the Company.

 

Confidential Information will also include confidential information of third
parties, clients or prospective clients that has been provided to the Company or
to Executive in conjunction with Executive’s employment, which information the
Company is obligated to treat as confidential. Confidential Information does not
include information voluntarily disclosed to the public by the Company, except
where such public disclosure has been made by the Executive without
authorization from the Company, or which has been independently developed and
disclosed by others, or which has otherwise entered the public domain through
lawful means.

 

Executive acknowledges that all Confidential Information is the valuable, unique
and special asset of the Company and that the Company owns the sole and
exclusive right, title and interest in and to this Confidential Information.

 

(a)                                        To the extent that the Confidential
Information rises to the level of a trade secret under applicable law, then
Executive will, during Executive’s employment and for as long thereafter as the
Confidential Information remains a trade secret (or for the maximum period of
time otherwise allowed under applicable law) protect and maintain the
confidentiality of these trade secrets and refrain from disclosing, copying or
using the trade secrets without the Company’s prior written consent, except as
necessary in Executive’s performance of Executive’s duties while employed with
the Company.

 

(b)                                        To the extent that the Confidential
Information defined above does not rise to the level of a trade secret under
applicable law, Executive will not, during Executive’s employment and thereafter
for a period of two (2) years, disclose, or cause to be disclosed in any way,
Confidential Information, or any part thereof, to any person, firm, corporation,
association or any other operation or entity, or use the Confidential
Information on Executive’s own behalf, for any reason or purpose except as
necessary in the performance of his duties while employed with the Company.
Executive further agrees that, during Executive’s employment and thereafter for
a period of two (2) years, Executive will not distribute, or cause to be
distributed, Confidential Information to any third person or permit the
reproduction of Confidential Information, except on behalf of the Company in
Executive’s capacity as an employee of the Company. Executive will take all
reasonable care to avoid unauthorized disclosure or use of the Confidential
Information. Executive agrees that all restrictions contained in this Section 7
are reasonable and valid under the circumstances and hereby waives all defenses
to the strict enforcement thereof by the Company.

 

Executive agrees that, upon the request of the Company, or in any event
immediately upon termination of his employment for whatever reason, Executive
will immediately deliver up to the Company or its designee all Confidential
Information in Executive’s possession or control, and all notes, records,
memoranda, correspondence, files and other papers, and all copies thereof,
relating to or containing Confidential Information. Executive does not have, nor
can Executive acquire, any property or other rights in Confidential Information.

 

8.                                PROPERTY OF THE COMPANY

 

All ideas, inventions, discoveries, proprietary information, know-how, processes
and other developments and, more specifically, improvements to existing
inventions, conceived by Executive, alone or with others, during the term of
Executive’s employment with the Company, whether or not during working hours and
whether or not while working on a specific project, that are within the scope of
the Company’s Business operations or that relate to any work or projects of the
Company, are and will remain the exclusive property of the Company. Inventions,
improvements and discoveries relating to the Business of the Company conceived
or made by Executive, either alone or with others, while employed with the
Company are conclusively and irrefutably presumed to have been made during the
period of employment and are the sole property of the Company. The Executive
will promptly

 

--------------------------------------------------------------------------------



 

disclose in writing any such matters to the Company but to no other person
without the consent of the Company. Executive hereby assigns and agrees to
assign all right, title and interest in and to such matters to the Company.
Executive will, upon request of the Company, execute such assignments or other
instruments and assist the Company in the obtaining, at the Company’s sole
expense, of any patents, trademarks or similar protection, if available, in the
name of the Company.

 

9.                          PROTECTIVE COVENANTS

 

(a)                                        Non-Solicitation of Customers or
Clients. During Executive’s employment and for a period of two (2) years
following the date of any voluntary or involuntary termination of Executive’s
employment for any reason, Executive agrees not to solicit, directly or
indirectly (including by assisting others), any business from any of the
Company’s customers or clients, including actively sought prospective customers
or clients, with whom Executive has had material contact during Executive’s
employment with the Company, for the purpose of providing products or services
that are competitive with those provided by the Company. As used in this
paragraph, “material contact” means the contact between Executive and each
customer, client or vendor, or potential customer, client or vendor (i) with
whom or which Executive dealt on behalf of the Company, (ii) whose dealings with
the Company were coordinated or supervised by Executive, (iii) about whom
Executive obtained confidential information in the ordinary course of business
as a result of Executive’s association with the Company, or (iv) who receives
products or services authorized by the Company, the sale or provision of which
products or services results or resulted in compensation, commissions or
earnings for Executive within two (2) years prior to the date of the Executive’s
termination.

 

(b)                                        Non-Piracy of Employees. During
Executive’s employment and for a period of two (2) years following the date of
any voluntary or involuntary termination of Executive’s employment for any
reason, Executive covenants and agrees that Executive will not, directly or
indirectly, within the Territory, as defined below: (i) solicit, recruit or hire
(or attempt to solicit, recruit or hire) or otherwise assist anyone in
soliciting, recruiting or hiring, any employee or independent contractor of the
Company who performed work for the Company and worked with Executive within the
last year of Executive’s employment with the Company, or (ii) otherwise
encourage, solicit or support any such employee or independent contractor to
leave his or her employment or engagement with the Company.

 

(c)                                         Non-Compete. During Executive’s
employment with the Company and for a period of two (2) years following the date
of any voluntary or involuntary termination of Executive’s employment for any
reason, and provided that the Company is not in default of its obligations
specified in Sections 11 and 13 hereof, Executive agrees not to, directly or
indirectly, compete with the Company, as an officer, director, member,
principal, partner, shareholder, owner, manager, supervisor, administrator,
employee, consultant or independent contractor, by working for a competitor to,
or engaging in competition with, the Business, in the Territory, in a capacity
in which Executive performs duties and responsibilities that are the same as or
similar to the duties performed by Executive while employed by the Company,
provided that the foregoing will not prohibit Executive from owning not more
than five percent (5%) of the outstanding stock of a corporation subject to the
reporting requirements of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”). The “Territory” will be defined to be that geographic area
comprised of the following states in the United States of America, the District
of Columbia, the Canadian provinces of Quebec and Alberta:

 

Alabama

Indiana

Nebraska

South Carolina

Alaska

Iowa

Nevada

South Dakota

Arizona

Kansas

New Hampshire

Tennessee

Arkansas

Kentucky

New Jersey

Texas

California

Louisiana

New Mexico

Utah

Colorado

Maine

New York

Vermont

 

--------------------------------------------------------------------------------



 

Connecticut

Maryland

North Carolina

Virginia

Delaware

Massachusetts

North Dakota

Washington

Florida

Michigan

Ohio

West Virginia

Georgia

Minnesota

Oklahoma

Wisconsin

Hawaii

Mississippi

Oregon

Wyoming

Idaho

Missouri

Pennsylvania

 

Illinois

Montana

Rhode Island

 

 

; provided, however, that the Territory described herein is a good faith
estimate of the geographic area that is now applicable as the area in which the
Company does or will do business during the term of Executive’s employment, and
the Company and Executive agree that this non-compete covenant will ultimately
be construed to cover only so much of such Territory as relates to the
geographic areas in which the Executive does business for and on behalf of the
Company within the two (2)-year period preceding termination of Executive’s
employment.

 

10.                         TERM

 

Unless earlier terminated pursuant to Section 11 herein, the term of this
Agreement will be for a period beginning on the start date specified in
Exhibit A and ending on August 1, 2020 (the “Initial Term”). Upon expiration of
the Initial Term, this Agreement will automatically renew in successive one
(1)-year periods (each a “Renewal Period”), unless Executive or the Company
notifies the other party at least sixty (60) days prior to the end of the
Initial Term or the applicable Renewal Period that this Agreement will not be
renewed. The Initial Term, and, if this Agreement is renewed in accordance with
this Section 10, each Renewal Period, will be included in the definition of
“Term” for purposes of this Agreement. Unless waived in writing by the Company,
the requirements of Section 7 (Confidential Information and Trade Secrets),
Section 8 (Property of the Company) and Section 9 (Protective Covenants) will
survive the expiration or termination of this Agreement or Executive’s
employment for any reason.

 

11.                         TERMINATION

 

(a)                                        Death. This Agreement and Executive’s
employment hereunder will be terminated on the death of Executive, effective as
of the date of Executive’s death. In such event, the Company will pay to the
estate of Executive the sum of (i) accrued but unpaid base salary earned prior
to Executive’s death (to be paid in accordance with normal practices of the
Company) and (ii) expenses incurred by Executive prior to his death for which
Executive is entitled to reimbursement under (and paid in accordance with)
Section 4 herein, and Executive will be entitled to no severance or other
post-termination benefits.

 

(b)                                   Continued Disability. This Agreement and
Executive’s employment hereunder may be terminated, at the option of the
Company, upon a Continued Disability (as defined herein) of Executive. For the
purposes of this Agreement, and unless otherwise required under Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), “Continued
Disability” will be defined as the inability or incapacity (either mental or
physical) of Executive to continue to perform Executive’s duties hereunder for a
continuous period of one hundred twenty (120) working days, or if, during any
calendar year of the Term hereof because of disability, Executive will have been
unable to perform Executive’s duties hereunder for a total period of one hundred
eighty (180) working days regardless of whether or not such days are
consecutive. The determination as to whether Executive is unable to perform the
essential functions of Executive’s job will be made by the Board or the
Committee in its reasonable discretion; provided, however, that if Executive is
not satisfied with the decision of the Board or the Committee, Executive will
submit to examination by three (3) competent physicians who practice in the
metropolitan area in which the Company maintains its principal executive office,
one of whom will be selected by the Company, another of whom will be selected by
Executive, with the third to be selected by the physicians so selected. The
determination of a majority of the physicians so selected will supersede the

 

--------------------------------------------------------------------------------



 

determination of the Board or the Committee and will be final and conclusive. In
the event of the termination of Executive’s employment due to Continued
Disability, the Company will pay to Executive the sum of (i) accrued but unpaid
base salary earned prior to the date of the Executive’s termination of
employment due to Continued Disability (paid in accordance with the normal
practices of the Company), and (ii) expenses incurred by Executive prior to his
termination of employment for which Executive is entitled to reimbursement under
(and paid in accordance with) Section 4 herein, and Executive will be entitled
to no severance or other post-termination benefits.

 

(c)                                         Termination by the Company for Good
Cause, by Executive Other Than for Good Reason, or upon Non-Renewal of the Term
by Executive. Notwithstanding any other provision of this Agreement, the Company
may at any time terminate this Agreement and Executive’s employment hereunder
for Good Cause, Executive may at any time terminate his employment other than
for Good Reason (as defined in Section 11(d) herein), or Executive may notify
the Company that he will not renew the Term. For this purpose, “Good Cause” will
include the following: the current use of illegal drugs; conviction of any crime
which involves moral turpitude, fraud or misrepresentation; commission of any
act which would constitute a felony or which adversely impacts the business or
reputation of the Company; fraud; misappropriation or embezzlement of Company
funds or property; willful misconduct or grossly negligent or reckless conduct
which is materially injurious to the reputation, business or business
relationships of the Company; material violation or default on any of the
provisions of this Agreement; or material and continuous failure to meet
reasonable performance criteria or reasonable standards of conduct as
established from time to time by the Board, which failure continues for at least
thirty (30) days after written notice from the Company to Executive. Notice of a
termination by the Company for Good Cause will be delivered in writing to
Executive stating the Good Cause for such action. If the employment of Executive
is terminated by the Company for Good Cause, if Executive terminates employment
for any reason other than for Good Reason (including, but not limited to,
resignation), or if Executive notifies the Company he will not renew the Term,
then, the Company will pay to Executive the sum of (i) accrued but unpaid salary
through the termination date (paid in accordance with the normal practices of
the Company), and (ii) expenses incurred by Executive prior to his termination
date for which Executive is entitled to reimbursement under (and paid in
accordance with) Section 4 herein, and Executive will be entitled to no
severance or other post- termination benefits.

 

(d)                                        Termination by the Company without
Good Cause or by Executive for Good Reason. The Company may terminate this
Agreement and Executive’s employment at any time, including for reasons other
than Good Cause (as “Good Cause” is defined in Section 11(c) above), Executive
may terminate his employment at any time, including for Good Reason, or the
Company may elect not to renew the Term. For the purposes herein, “Good Reason”
will mean (i) a material diminution of Executive’s base salary; (ii) a material
diminution in Executive’s authority, duties, or responsibilities; or (iii) any
other action or inaction that constitutes a material breach of the terms of this
Agreement; provided that Executive’s termination will not be treated as for Good
Reason unless Executive provides the Company with notice of the existence of the
condition claimed to constitute Good Reason within ninety (90) days of the
initial existence of such condition and the Company fails to remedy such
condition within thirty (30) days following the Company’s receipt of such
notice. In the event that (i) the Company terminates the employment of Executive
during the Term for reasons other than for Good Cause, death or Continued
Disability or (ii) Executive terminates employment for Good Reason, then the
Company will pay Executive the sum of (A) accrued but unpaid salary through the
termination date paid in accordance with the normal practices of the Company,
(B) expenses incurred by Executive prior to his termination date for which
Executive is entitled to reimbursement under (and paid in accordance with)
Section 4 herein, and (C) provided that Executive is not in default of his
obligations under Section 7, 8, or 9 herein, an amount equal to six (6) months’
base salary ((A) through (C), being hereinafter referred to, collectively, as
the “Separation Benefits”). In such event, the payments described in (C) in the
preceding sentence will be made following Executive’s execution (and
non-revocation) of a form of general release of claims as is acceptable to the
Board or the Committee if the general release form is provided to the Executive
within one (1) month of the Executive’s date of termination, in accordance with
the normal payroll practices of the Company; provided that the portion of the
severance payment described in clause (C) above that exceeds the “separation pay
limit,” if any, will be paid to the Executive in a

 

--------------------------------------------------------------------------------



 

lump sum payment within thirty (30) days following the date of Executive’s
termination of employment (or such earlier date following the date of
Executive’s termination of employment, if any, as may be required under
applicable wage payment laws), but in no event later than the fifteenth (15th)
day of the third (3rd) month following the Executive’s date of termination. The
“separation pay limit” will mean two (2) times the lesser of: (1) the sum of
Executive’s annualized compensation based upon the annual rate of pay for
services provided to the Company for the calendar year immediately preceding the
calendar year in which Executive’s date of termination of employment occurs
(adjusted for any increase during that calendar year that was expected to
continue indefinitely if Executive had not terminated employment); and (2) the
maximum dollar amount of compensation that may be taken into account under a
tax-qualified retirement plan under Code Section 401(a)(17) for the year in
which his termination of employment occurs. The lump-sum payment to be made to
Executive pursuant to this Section 11(d) is intended to be exempt from Code
Section 409A under the exemption found in Regulation Section 1.409A-1(b)(4) for
short-term deferrals. The remaining portion of the severance payment described
in clause (C) above will be paid in periodic installments over the fifteen
(15)-month period commencing on the first post-termination payroll date
following expiration of the revocation period described above and will be paid
in accordance with the normal payroll practices of the Company. Notwithstanding
the foregoing, in no event will such remaining portion of the severance payment
described in clause (C) above be paid to Executive later than December 31 of the
second calendar year following the calendar year in which Executive’s date of
termination of employment occurs. The payments to be made to Executive pursuant
to the immediately preceding sentence are intended to be exempt from Code
Section 409A under the exemption found in Regulation
Section 1.409A-1(b)(9)(iii) for separation pay plans (i.e., the so-called “two
times” pay exemption). For the sake of clarity, no election by the Company not
to renew the Term will trigger any rights to severance or other benefits.

 

(e)                                           Payment of COBRA Premiums. In the
event that the Company terminates Executive’s employment for any reason other
than Good Cause or Executive terminates his employment for Good Reason, then,
provided that Executive timely elects to receive continued coverage under the
Company’s group medical and dental insurance plans pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1986, as amended (“COBRA”), for the period
commencing on the date of Executive’s termination and continuing until the
earlier of the end of the six (6)-month period following his termination date or
the first of the month immediately following the Company’s receipt of notice
from Executive terminating such coverage, Executive (and any qualified
dependents) will be entitled to coverage under such plans (as may be amended
during the period of coverage) in which Executive was participating immediately
prior to the date of his termination of employment (the “COBRA Coverage”). The
cost of the premiums for such coverage will be borne by the Company, except that
Executive will reimburse the Company for premiums becoming due each month with
respect to such coverage in an amount equal to the difference between the amount
of such premiums and the portion thereof currently being paid by Executive.
Executive’s portion of such premiums will be payable by the first of each month
commencing the first month following the month in which his termination of
employment occurs. The period during which Executive is being provided with
health insurance under this Agreement at the Company’s expense will be credited
against Executive’s period of COBRA coverage, if any. Further, if at any time
during the period Executive is entitled to premium payments under this
Section 11(e), Executive becomes entitled to receive health insurance from a
subsequent employer, the Company’s obligation to continue premium payments to
Executive shall terminate immediately.

 

12.                         ADVICE TO PROSPECTIVE EMPLOYERS

 

If Executive seeks or is offered employment by any other company, firm or person
during his employment or during the post- termination restricted periods, he
will notify the prospective employer of the existence and terms of the
non-competition and confidentiality agreements set forth in Sections 7 and 9 of
this Agreement. Executive may disclose the language of Sections 7 and 9 but may
not disclose the remainder of this Agreement.

 

--------------------------------------------------------------------------------



 

13.                         CHANGE IN CONTROL

 

(a)                                        In the event of a Change in Control
(as defined herein) of the Company, (i) all stock options, restricted stock, and
all other equity awards granted to Executive prior to the Change in Control will
immediately vest in full, (ii) if, within ninety (90) days prior to a Change in
Control, the Company terminates the employment of Executive for reasons other
than for Good Cause, death or Continued Disability, or Executive terminates
employment for Good Reason, then, the Company will (x) pay the Executive the sum
of (A) accrued but unpaid salary through the termination date (paid in
accordance with the normal practices of the Company), (B) expenses incurred by
Executive prior to his termination date for which Executive is entitled to
reimbursement under (and paid in accordance with) Section 4 herein, and
(C) provided that Executive is not in default of his obligations under
Section 7, 8, or 9 herein, an amount equal to twelve (12) months’ base salary
((A) through (C), being hereinafter referred to, collectively, as the “Change in
Control Separation Benefits”) and (y) provide the COBRA Coverage, and all other
stock options, restricted stock, and other equity awards granted to Executive
will immediately vest in full as of the date of termination and will remain
exercisable until the earlier of the end of the applicable option period or one
hundred and eighty (180) days from the date of Executive’s termination of
employment, and (iii) if, within twelve (12) months following a Change in
Control, the Company terminates the employment of Executive for reasons other
than for Good Cause, death or Continued Disability or Executive terminates
employment for Good Reason, then (a) the Company will provide the Change in
Control Separation Benefits and the COBRA Coverage, and (b) all stock options,
restricted stock, and other equity awards granted to Executive will immediately
vest in full as of the date of termination and will remain exercisable until the
earlier of the end of the applicable option period or one hundred and eighty
(180) days from the date of Executive’s termination of employment. In the event
Executive seeks to terminate his employment for Good Reason, such termination
will not be treated for purposes of this Section 13 as a termination for Good
Reason unless Executive provides the Company with notice of the existence of the
condition claimed to constitute Good Reason within ninety (90) days of the
initial existence of such condition and the Company fails to remedy such
condition within thirty (30) days following the Company’s receipt of such
notice.

 

(b)                                       For purposes of this Agreement,
“Change in Control” means any of the following events:

 

(i)                  A change in control of the direction and administration of
the Company’s business of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Exchange Act, as in effect on the date hereof and any successor provision of the
regulations under the Exchange Act, whether or not the Company is then subject
to such reporting requirements; or

 

(ii)                   Any “person” (as such term is used in Section 13(d) and
Section 14(d)(2) of the Exchange Act but excluding any employee benefit plan of
the Company) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing more than one half (1/2) of the combined voting power of the
Company’s outstanding securities then entitled to vote for the election of
directors; or

 

(iii)                The Company sells all or substantially all of the assets of
the Company; or

 

(iv)               The consummation of a merger, reorganization, consolidation
or similar business combination that constitutes a change in control as defined
in the Company’s 2013 Second Amended and Restated Stock Incentive Plan or other
successor stock plan or results in the occurrence of any event described in
Sections 13(b) (i), (ii) or (iii) above.

 

(c)                                        Notwithstanding anything to the
contrary contained in this Agreement, in the event any amounts payable hereunder
would be considered to be excess parachute payments for purposes of the amount
payable

 

--------------------------------------------------------------------------------



 

following the occurrence of a Change of Control that is treated as a “change in
the ownership or effective control” of the Company or “in the ownership of a
substantial portion of the assets” of the Company for purposes of Code Sections
280G and 4999, those payments that are treated for purposes of Code Section 280G
as being contingent on a “change in the ownership or effective control” (as that
phrase is used for purposes of Code Section 280G) of the Company will be
reduced, if and to the extent necessary, so that no payments under this
Agreement are treated as excess parachute payments.

 

14.                         ACKNOWLEDGEMENTS

 

The Company and Executive each hereby acknowledge and agree as follows:

 

(a)                                        The covenants, restrictions,
agreements and obligations set forth herein are founded upon valuable
consideration, and, with respect to the covenants, restrictions, agreements and
obligations set forth in Sections 7, 8 and 9 hereof, are reasonable in duration,
the activities proscribed, and geographic scope;

 

(b)                                        In the event of a breach or
threatened breach by Executive of any of the covenants, restrictions, agreements
and obligations set forth in Sections 7, 8 or 9 hereof, monetary damages or the
other remedies at law that may be available to the Company for such breach or
threatened breach will be inadequate and, without prejudice to the Company’s
right to pursue any other remedies at law or in equity available to it for such
breach or threatened breach, including, without limitation, the recovery of
damages from Executive, the Company will be entitled to injunctive relief from a
court of competent jurisdiction or the arbitrator; and

 

(c)                                         The time period, proscribed
activities, and geographical area set forth in Section 9 hereof are each
divisible and separable, and, in the event that the covenants not to compete
contained therein are judicially held invalid or unenforceable as to such time
period, scope of activities, or geographical area, they will be valid and
enforceable to such extent and in such geographical area(s) and for such time
period(s) which the court determines to be reasonable and enforceable. Executive
agrees that in the event any court of competent jurisdiction determines that the
above covenants are invalid or unenforceable to join with the Company in
requesting that court to construe the applicable provision by limiting or
reducing it so as to be enforceable to the extent compatible with the then
applicable law. Furthermore, any period of restriction or covenant herein stated
will not include any period of violation or period of time required for
litigation to enforce such restriction or covenant.

 

15.                         NOTICES

 

Any notice or communication required or permitted hereunder will be given in
writing and will be sufficiently given if delivered personally or sent by
telecopy to such party addressed as follows:

 

(a)                                        In the case of the Company, if
addressed to it as follows:

 

Streamline Health Solutions, Inc.

1175 Peachtree Street NE

10th Floor

Atlanta, Georgia 30361

Attn: Chief Executive Officer

 

(b)                                       In the case of Executive, if addressed
to Executive at the most recent address on file with the Company.

 

Any such notice delivered personally will be deemed to have been received on the
date of such delivery. Any address for the giving of notice hereunder may be
changed by notice in writing.

 

--------------------------------------------------------------------------------



 

16.                         ASSIGNMENT, SUCCESSORS AND ASSIGNS

 

This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective legal representatives, successors and assigns. The
Company may assign or otherwise transfer its rights under this Agreement to any
successor or affiliated business or corporation (whether by sale of stock,
merger, consolidation, sale of assets or otherwise), but this Agreement may not
be assigned, nor may his duties hereunder be delegated, by Executive. In the
event that the Company assigns or otherwise transfers its rights under this
Agreement to any successor or affiliated business or corporation (whether by
sale of stock, merger, consolidation, sale of assets or otherwise), for all
purposes of this Agreement, the “Company” will then be deemed to include the
successor or affiliated business or corporation to which the Company, assigned
or otherwise transferred its rights hereunder.

 

17.                         MODIFICATION

 

This Agreement may not be released, discharged, abandoned, changed or modified
in any manner, except by an instrument in writing signed by each of the parties
hereto.

 

18.                         SEVERABILITY

 

The invalidity or unenforceability of any particular provision of this Agreement
will not affect any other provisions hereof, and the parties will use their best
efforts to substitute a valid, legal and enforceable provision, which, insofar
as practical, implements the purpose of this Agreement. If the parties are
unable to reach such agreement, then the provisions will be modified as set
forth in Section 14(c) above. Any failure to enforce any provision of this
Agreement will not constitute a waiver thereof or of any other provision hereof.

 

19.                         COUNTERPARTS

 

This Agreement may be signed in counterparts (and delivered via facsimile
transmission or by digitally scanned signature delivered electronically), and
each of such counterparts will constitute an original document and such
counterparts, taken together, will constitute one and the same instrument.

 

20.                         ENTIRE AGREEMENT

 

This constitutes the entire agreement among the parties with respect to the
subject matter of this Agreement and supersedes all prior and contemporaneous
agreements, understandings, and negotiations, whether written or oral, with
respect to such subject matter.

 

21.                         DISPUTE RESOLUTION

 

Except as set forth in Section 14 above, any and all disputes arising out of or
in connection with the execution, interpretation, performance or non-performance
of this Agreement or any agreement or other instrument between, involving or
affecting the parties (including the validity, scope and enforceability of this
arbitration clause), will be submitted to and resolved by arbitration. The
arbitration will be conducted pursuant to the terms of the Federal Arbitration
Act and the Employment Arbitration Rules and Mediation Procedures of the
American Arbitration Association. Either party may notify the other party at any
time of the existence of a controversy potentially requiring arbitration by
certified mail, and the parties will attempt in good faith to resolve their
differences within fifteen (15) days after the receipt of such notice. If the
dispute cannot be resolved within the fifteen-day period, either party may file
a written demand for arbitration with the American Arbitration Association. The
place of arbitration will be Atlanta, Georgia.

 

--------------------------------------------------------------------------------



 

/s/ BG

 

/s/ TG

Initial by Executive

 

Initialed by Company

 

22.                         GOVERNING LAW; FORUM SELECTION

 

The provisions of this Agreement will be governed by and interpreted in
accordance with the internal laws of the State of Georgia and the laws of the
United States applicable therein. Executive acknowledges and agrees that
Executive is subject to personal jurisdiction in state and federal courts in
Fulton County, Georgia, and waives any objection thereto.

 

23.                         CODE SECTION 409A

 

Notwithstanding any other provision in this Agreement to the contrary, if and to
the extent that Code Section 409A is deemed to apply to any benefit under this
Agreement, it is the general intention of the Company that such benefits will,
to the extent practicable, comply with, or be exempt from, Code Section 409A,
and this Agreement will, to the extent practicable, be construed in accordance
therewith. Deferrals of benefits distributable pursuant to this Agreement that
are otherwise exempt from Code Section 409A in a manner that would cause Code
Section 409A to apply will not be permitted unless such deferrals follow Code
Section 409A. In the event that the Company (or a successor thereto) has any
stock which is publicly traded on an established securities market or otherwise
and Executive is determined to be a “specified employee” (as defined under Code
Section 409A), any payment that is deemed to be deferred compensation under Code
Section 409A to be made to the Executive upon a separation from service may not
be made before the date that is six (6) months after Executive’s separation from
service (or death, if earlier). To the extent that Executive becomes subject to
the six (6)-month delay rule, all payments that would have been made to
Executive during the six (6) months following his separation from service that
are not otherwise exempt from Code Section 409A, if any, will be accumulated and
paid to Executive during the seventh (7th) month following his separation from
service, and any remaining payments due will be made in their ordinary course as
described in this Agreement. For the purposes herein, the phrase “termination of
employment” or similar phrases will be interpreted in accordance with the term
“separation from service” as defined under Code Section 409A if and to the
extent required under Code Section 409A. Further, (i) in the event that Code
Section 409A requires that any special terms, provisions or conditions be
included in this Agreement, then such terms, provisions and conditions will, to
the extent practicable, be deemed to be made a part of this Agreement, and
(ii) terms used in this Agreement will be construed in accordance with Code
Section 409A if and to the extent required. Further, in the event that this
Agreement or any benefit thereunder will be deemed not to comply with Code
Section 409A, then neither the Company, the Board, the Committee nor its or
their designees or agents will be liable to any participant or other person for
actions, decisions or determinations made in good faith.

 

24.                         WITHHOLDING.

 

The Company may withhold from any amounts payable under this Agreement such
federal, state, local or foreign taxes as will be required to be withheld
pursuant to any applicable law or regulation.

 

[Signature page follows.]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto
effective as of the date first above written.

 

 

STREAMLINE HEALTH SOLUTIONS, INC.

 

 

 

 

By:

Thomas Gibson

 

Thomas J. Gibson

 

Senior Vice President & Chief Financial Officer

 

 

 

 

 

EXECUTIVE

 

 

 

By:

Bill Garvis

 

William G. Garvis

 

[Signature Page to Garvis Employment Agreement]

 

--------------------------------------------------------------------------------



 

EXHIBIT A TO EMPLOYMENT AGREEMENT (“AGREEMENT”) DATED AS OF AUGUST 1, 2019,
BETWEEN STREAMLINE HEALTH SOLUTIONS, INC. AND WILLIAM G. GARVIS — COMPENSATION
AND BENEFITS

 

1.                        Effective Date. Executive’s effective date will be
August 1, 2019.

 

2.                        Base Salary. Base Salary will be paid at an annualized
rate of $255,000, which will be subject to annual review and adjustment by the
Compensation Committee or the Board but will not be reduced below $255,000
without the consent of Executive. Such amounts will be payable to Executive in
accordance with the normal payroll practices of the Company.

 

3.                        Annual Bonus. Target annual bonus and target goals
will be set by the Compensation Committee annually and based on a combination of
individual and Company performance. Target annual bonus (prorated for any
partial period) will be forty-five percent (45%) of Executive’s then current
annual base salary. The annual bonus will be paid pursuant to such conditions as
are established by the Compensation Committee and, to the extent payable under a
bonus plan, subject to such terms and conditions as may be set out in such plan.
The annual bonus will, if payable, be paid in cash no later than March 14 of the
fiscal year following the fiscal year during which Executive’s right to the
annual bonus vests.

 

4.                        Benefits. Executive will be eligible to participate in
the Company’s benefit plans on the same terms and conditions as provided for
other Company executives, subject to all terms and conditions of such plans as
they may be amended from time to time and will accrue vacation days and personal
days totaling an aggregate of 20 days per annum prorated for 2019.

 

5.                        Grant of Restricted Stock. Executive will receive the
following grants of equity incentives:

 

(a)                            A grant of 50,000 restricted shares of common
stock, par value $0.01 per share, upon your effective date referred to in
paragraph 1 above. The vesting of such shares will be in four (4) substantially
equal quarterly installments over the first (1st) year of employment. Such grant
will be made pursuant to and otherwise subject to the terms and conditions of
the Company’s Second Amended and Restated 2013 Stock Incentive Plan and the
related restricted stock grant agreement.

 

--------------------------------------------------------------------------------